878 F.2d 382
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carolyn HILL, Plaintiff-Appellant,v.LENOIR CITY POLICE DEPARTMENT, Defendant-Appellee.
No. 88-6143.
United States Court of Appeals, Sixth Circuit.
June 26, 1989.

Before KENNEDY, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff, Carolyn Hill, appeals from the District Court's entry of judgment for defendant, Lenoir City Police Department, in this action for alleged sex discrimination under Title VII.  Plaintiff alleged disparate treatment in conditions of her employment (provision of police radios, badges, uniforms, etc.) and in defendant's refusal to promote her to a full-time position.  Plaintiff also claimed that defendant retaliated against her for filing a complaint with the Equal Employment Opportunity Commission (EEOC).


2
The case was tried without a jury.  The District Court found the evidence insufficient to establish discrimination and entered judgment for defendant.  Specifically, the District Court found no differences between the conditions of employment of plaintiff and the men on the police force.  The court also found that defendant did not use plaintiff's diabetic condition as a pretext for failure to promote her to a full-time police officer.  Finally, the District Court found that plaintiff had failed to prove retaliatory action by the Chief of Police after he learned plaintiff had filed a charge with the EEOC.


3
After careful review of the record, we are not persuaded that the District Court's factual findings are clearly erroneous.  Accordingly, the judgment of the District Court is AFFIRMED for the reasons stated by the District Court.